Citation Nr: 1340906	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  07-34 130	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  

2.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from December 1961 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO declined to reopen a claim for service connection for right ear hearing loss, continued a 10 percent disability evaluation for left ear tinnitus, and also continued a noncompensable rating for left ear hearing loss.  The Veteran filed a notice of disagreement (NOD) to all three issues and the RO issued the Veteran a statement of the case (SOC) in October 2007.  

In an October 2007 Statement of Representative in Appeals Case, the Veteran's representative identified the issue on appeal as being "Service connection for hearing loss, right ear."  Though subsequent statements by the Veteran and his representative suggest that this matter was not being appealed; the Board finds that the appeal was never withdrawn.  

(The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.)


VACATUR

On September 4, 2013, the Board issued a decision that denied the issue of entitlement to a compensable rating for left ear hearing loss.  In light of the Board's decision below concerning service connection for right ear hearing loss, the Board's decision denying a compensable rating for service-connected left ear hearing loss was premature.  The Board may vacate an appellate decision when a veteran is denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  Therefore, in order to assure due process of law and to afford the Veteran every equitable consideration, the Board's decision of September 4, 2013 is hereby vacated.  A new decision will be entered on the claim as if the September 4, 2013 decision by the Board had never been issued.  


FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO denied the Veteran's claim of service connection for right ear hearing loss.  The Veteran was notified of the decision later that same month, April 2002, but did not appeal.  

2.  Evidence received since the RO's April 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and it raises a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, right ear hearing loss is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  An April 2002 rating decision that denied the Veteran's claim of service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The Veteran has right ear hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran is seeking to reopen a claim of service connection for right ear hearing loss.  The Board concludes that the duties to notify and develop the claim do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

By way of history, in a July 2001 rating decision, the RO denied the Veteran's claim of service connection for right ear hearing loss.  At that time, the RO found that the Veteran's right ear hearing loss was not a disability for VA benefit purposes under 38 C.F.R. § 3.385 (2013).  The Veteran was provided notice of the decision and his appellate rights the following month, but did not appeal.  In November 2001, the RO received from the Veteran medical evidence in the form of a July 1999 private audiogram which continued to show normal hearing for VA compensation purposes.  In the above noted April 2002 rating decision, the RO continued to deny the Veteran's claim for service connection for right ear hearing loss.  The Veteran was notified of the April 2002 rating decision that same month, April 2002, and did not appeal; thus, the April 2002 rating decision is final.  38 U.S.C.A. § 7105.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the basis of the RO's April 2002 denial was the lack of evidence that the Veteran had right ear hearing loss and no showing that it was related to service.  Since the April 2002 denial, evidence has been received in the form of an October 2011 VA audiological examination that reflects right ear hearing loss which would be considered a disability for VA benefit purposes under 38 C.F.R. § 3.385.  Furthermore, an October 2006 medical opinion from a private audiologist relates the Veteran's hearing loss to his period of service.  The Board finds the noted evidence to be new and also finds this evidence to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right ear hearing loss.  In other words, the evidence provides support for the Veteran's claim that he has right ear hearing loss and that this disability is related to his period of military service.  As such, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117.

Accordingly, the Board finds (as did the RO in its October 2007 statement of the case) that evidence received subsequent to the April 2002 rating decision is new and material and serves to reopen the claim for service connection for right ear hearing loss.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits Consideration

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (db) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has alleged that his right ear hearing loss is related to his period of service.  The Board notes that the Veteran has not contended that he was diagnosed or treated in service for right ear hearing loss.  Notwithstanding that fact, the absence of in-service evidence of right hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for right hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's service treatment records (STRs) reflect that he had normal hearing in his right ear at the time of separation with a showing of appreciable degradation in hearing acuity as compared to that at service entrance.  In particular, pure tone thresholds increased 10 decibels at 500 hertz and 1000 hertz, and 15 decibels at 2000 hertz and 4000 hertz.  Of note, the Veteran's STRs reflect complaints of left ear tinnitus and left ear hearing loss following noise exposure from a jet engine blast on the flight deck of an aircraft carrier.  

In July 1997, the Veteran filed a claim for left ear hearing loss but not for right ear hearing loss.  A VA primary care note dated that same month, July 1997, noted the Veteran's report of experiencing "a hearing loss" upon separation from service as well as tinnitus.  It was also noted that the Veteran drove a tractor-trailer truck.  A VA audiological examination dated in September 1997 notes the Veteran's report that he felt his hearing had gotten worse over the years, the left greater than the right.  He was noted to be positive for both military and occupational noise exposure.  The assessment included mild to moderate high frequency sensorineural hearing loss in the right ear with excellent speech discrimination.  

The Veteran underwent a VA audiological examination in August 1998.  On audiological testing, right ear hearing was considered normal for VA disability purposes under 38 C.F.R. § 3.385.  A speech discrimination score for the right ear was normal.  In a corresponding medical examination, conducted by a physician, the Veteran's military history was discussed and the examiner commented that the Veteran had bilateral sensorineural hearing loss, worse in the left ear, as well as tinnitus, and that the disorders appeared consistent with acoustic trauma from a jet engine blast in the military.  

In November 2006, the RO received a statement from a private audiologist dated in October 2006.  The audiologist discussed the Veteran's military history, in particular, noting the Veteran's exposure to the documented jet blast on the flight deck as well as routine exposure to intense noises around the ship's guns and in the ship's engine room while servicing communications equipment.  (Parenthetically, the Veteran's military occupational specialty (MOS) in the U.S. Navy, as noted on his DD-214, was IC or interior communications electrician.)  The private audiologist also noted that, "Upon exiting the military [the Veteran] noted tinnitus primarily in the left ear and hearing loss in both ears."  The audiologist further noted that based on the case history and findings that the Veteran's hearing loss was related to service and the losses were in excess of that expected due to the aging process alone.  He added that nothing in the Veteran's history other than his military noise exposure appeared to account for the hearing loss and tinnitus he was experiencing.  

In the above noted October 2011 audiological examination, the Veteran was found to have right ear hearing loss for VA disability purposes.  The examiner opined that the Veteran's hearing loss (bilateral) was due to service.  

In the present case, there are favorable VA and private medical opinions of record that relate the Veteran's right ear hearing loss to his period of service.  The record does not contain any negative medical opinion evidence in direct contrast to the noted favorable opinions of record.  

Thus, the evidence taken as a whole, at the very least, raises a reasonable doubt as to the etiology of the Veteran's right ear hearing loss.  After consideration of the lay and medical evidence of record, and finding reasonable doubt in favor of the Veteran, service connection for right ear hearing loss has been established.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened.  

Service connection for right ear hearing loss is allowed.  


REMAND

As noted above, the Board has vacated its September 4, 2013 decision denying a compensable rating for left ear hearing loss.  In doing so, the Board notes that the Veteran's service-connected hearing loss associated with his ears is of a bilateral nature.  Therefore, as the issue of a compensable rating for left ear hearing loss is inextricably intertwined with any evaluation of the newly service-connected right ear hearing loss, the issue of an increased rating for left ear hearing loss is remanded to allow for its consideration in conjunction with right ear hearing loss.  

Accordingly, the claim is REMANDED for the following action:

Evaluate the Veteran's service-connected bilateral hearing loss.  Thereafter, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


